 1   KAPLAN FOX & KILSHEIMER LLP
     Laurence D. King (SBN 206423)
 2   Mario M. Choi (SBN 243409)
     1999 Harrison Street, Suite 1560
 3   Oakland, CA 94612
     Telephone: 415-772-4700
 4   Facsimile: 415-772-4707
     lking@kaplanfox.com
 5   mchoi@kaplanfox.com

 6   KAPLAN FOX & KILSHEIMER LLP
     Hae Sung Nam (admitted pro hac vice)
 7   Robert N. Kaplan (admitted pro hac vice)
     Frederic S. Fox (pro hac vice to be sought)
 8   Donald R. Hall (admitted pro hac vice)
     Aaron L. Schwartz (pro hac vice filed)
 9   850 Third Avenue
     New York, NY 10022
10   Tel.: (212) 687-1980
     Fax: (212) 687-7715
11   hnam@kaplanfox.com
     rkaplan@kaplanfox.com
12   ffox@kaplanfox.com
     dhall@kaplanfox.com
13   aschwartz@kaplanfox.com

14   Counsel for Plaintiff Kondomar Herrera and
     Proposed Co-Lead Counsel for the Putative Class
15

16                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION

18   IN RE: GOOGLE PLAY CONSUMER                    Case No. 3:20-cv-05761-JD
     ANTITRUST LITIGATION
19                                                  DECLARATION OF HAE SUNG NAM IN
     This Document Relates to All Actions           SUPPORTING NOTICE OF MOTION TO
20                                                  APPOINT KAPLAN FOX & KILSHEIMER
                                                    LLP AS INTERIM LEAD COUNSEL FOR
21                                                  CONSUMER PLAINTIFFS
22                                                  Hearing Date: December 31, 2020
                                                    Hearing Time: 10:00 a.m.
23                                                  Judge:        Hon. James Donato
24

25

26

27

28

                                                                             Case No. 3:20-cv-05761-JD
               DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
 1          I, Hae Sung Nam, declare as follows:

 2          1.      I am a partner with the law firm of Kaplan Fox & Kilsheimer LLP (“Kaplan Fox”)

 3   and am one of the attorneys for Plaintiff Kondomar Herrera (“Plaintiff”). This declaration is made

 4   in support of Plaintiff’s Notice of Motion and Motion to Appoint Kaplan Fox & Kilsheimer LLP as

 5   Lead Counsel for consumer plaintiffs.

 6          2.      I have personal knowledge of the matters stated herein and, if called upon, I could

 7   and would competently testify thereto. I make this declaration pursuant to 28 U.S.C. §1746.

 8          3.      At Kaplan Fox, I handle complex litigation, including antitrust class actions. Prior to
 9   filing Herrera v. Google, 5:20-cv-07365 (N.D. Cal.) on October 20, 2020, Kaplan Fox had been
10   investigating the underlying conduct that gave rise to the consumer class plaintiffs’ claims as early
11   as 2018 by closely monitoring multiple European Union antitrust investigations into Google. We
12   also researched the mobile application industry and Google’s presence and actions in that industry
13   and consulted with an economic expert to understand the market, injuries, and damages alleged to
14   have been caused by Defendant and their associates’ conduct. Kaplan Fox also reviewed publicly
15   available information related to Google and their associates to determine that the claims therein were
16   susceptible to class treatment, including but not limited to the 450-page U.S. Majority Staff Report
17   and Recommendations on competition in digital markets. See Majority Staff of H. Sub-Comm. on
18   Antitrust, Commercial and Admin. Law, Comm. on the Judiciary, 116th Cong., Investigation of
19   Competition in Digital Markets (Oct. 4, 2020) (hereinafter, “U.S. House Report”), available at:
20   https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf.      This     knowledge
21   assisted Kaplan Fox in conducting its investigation and drafting the initial complaint.
22          4.      A true and correct copy of Kaplan Fox’s attorneys who are working on this case is
23   attached hereto and incorporated herein by reference as Exhibit A.
24

25

26

27

28                                                    -1-                            Case No. 3:20-cv-05761-JD
                 DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
 1   I.     KAPLAN FOX’S EXPERIENCE HANDLING ANTITRUST CLASS ACTION CASES
            AND OTHER HIGHLY COMPLEX ACTIONS
 2

 3          5.      Kaplan Fox has extensive experience in complex antitrust class actions in United
 4   States District Courts across the country. As summarized below, Kaplan Fox has been appointed to
 5   serve in leadership positions in many of these antitrust class actions.
 6          6.      In In re Air Cargo Shipping Servs. Antitrust Litig., No. 1:06-md-1775-JG-VVP
 7   (E.D.N.Y.) (“Air Cargo”), Kaplan Fox was appointed as co-lead counsel for direct purchasers of air
 8   cargo shipping services in this antitrust class action against the world’s major providers of air cargo
 9   shipping services. Close to trial, the case settled for more than $1.25 billion. Kaplan Fox led
10   plaintiffs’ three-day evidentiary hearing on class certification, which resulted in Magistrate Judge
11   Pohorelsky’s detailed Report and Recommendation to certify the class and to exclude certain
12   portions of defendants’ experts’ testimony. See In re Air Cargo Shipping Servs. Antitrust Litig., No.
13   06-MD-1775, 2014 WL 7882100 (E.D.N.Y. Oct. 15, 2014). In denying defendants’ motions for
14   summary judgment and granting plaintiffs’ motions to strike defendants’ affirmative defenses
15   (argued by Kaplan Fox), Honorable John Gleeson stated: “Well, first of all, thank you for your
16   advocacy, both in writing and orally. You travel in different circles than the ones I travel in so you
17   probably don’t appreciate how unusual it is to have such excellent lawyering so I am grateful for it.”
18          7.      In In re High Fructose Corn Syrup Antitrust Litig., MDL No. 1087 (C.D. Ill.) (“High
19   Fructose”), Kaplan Fox was appointed to represent a class of direct purchasers alleging that the
20   Archer Daniels Midland Company and a number of its competitors conspired to fix the price of high
21   fructose corn syrup. After the district court granted summary judgment for the defendants, Kaplan
22   Fox successfully argued the case before the U.S. Court of Appeals for the Seventh Circuit, with Judge
23   Posner writing a seminal antitrust opinion reversing the trial court’s decision. See In re High Fructose
24   Corn Syrup Antitrust Litig., 295 F.3d 651 (7th Cir. 2002). The case later settled shortly before trial
25   for $531 million. At the end of the case, presiding judge Michael H. Mihm complimented plaintiffs’
26   lead counsel, stating that “[t]he opinion of competent counsel. I respect their opinion greatly. I have
27   no reason to think that, based on everything I know of in this case, that this matter wasn’t settled
28                                                     -2-                            Case No. 3:20-cv-05761-JD
                  DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
 1   completely on an arms’ length basis and that the plaintiffs’ counsel aggressively represented the class

 2   in the settlement negotiations,” and “I’ve said many times during this litigation that you and the

 3   attorneys who represented the defendants here are as good as it gets. Very professional. At least in

 4   my presence or in my contacts with you, you’ve always been civil. You’ve always been cutting to

 5   the chase and not wasting my time or each other’s time or adding to the cost of the litigation.” 1

 6          8.      In In re Flat Glass Antitrust Litig., MDL No. 1200 (W.D. Pa.) (“Flat Glass”), Kaplan

 7   Fox was appointed a co-lead counsel in a case against the leading manufacturers of flat glass (used

 8   in everything from house windows to car windshields). The firm was significantly involved in all
 9   aspects of the case, including Kaplan Fox’s successful argument before the U.S. Court of Appeals
10   for the Third Circuit, which issued a groundbreaking summary judgment opinion that is routinely
11   cited in antitrust cases throughout the federal courts. See In re Flat Glass Antitrust Litig., 385 F.3d
12   350 (3d. Cir. 2004). Flat Glass settled on the eve of trial for a total of $122 million for the class.
13          9.      In In re Neurontin Antitrust Litig., MDL No. 1479, Master File No. 02-1390 (D.N.J.),
14   Kaplan Fox was one of two co-lead counsel in this hard-fought delayed-generic entry case against
15   Pfizer and Warner-Lambert which lasted over twelve years and which settled in 2014 for $190
16   million shortly before trial. Kaplan Fox’s work on this case resulted in numerous published decisions
17   on a wide array of important issues in this particular type of antitrust litigation.
18          10.     Other cases where Kaplan Fox has been appointed by courts in this district and by
19   courts around the country to lead antitrust cases include: In re Caustic Soda Antitrust Litigation,
20

21   1
       On other occasions Judge Mihm stated: (a) “I want to thank you for the high quality of your
22   presentation today. I told my interns earlier today that, you know, everyone involved in a case like
     this has really significant obligations and responsibilities. As lawyers, you to your clients. From where
23   I’m sitting, to everybody. So it’s very serious business. At the same time, I woke up early this morning
     because I couldn’t wait to get here because I knew this was going to be a really interesting day
24   listening to good lawyers and you didn’t disappoint me.” After two days hearing on various pretrial
     issues on May 17 and 18, 2004, Judge Mihm stated: (b) “Well, I do want to say, I know that there
25   have been some rather contentious arguments here, but I do appreciate the quality of the arguments
     and the briefs and I do want to say I recognize that this could be a lot worse than it is and it’s as good
26   as it is because I think you’ve all worked quite hard. Now you have to take those efforts and multiply
     them by two, particularly with the depositions and the exhibit issues. It’s a real pleasure to deal with
27   lawyers of your quality and professionalism, so thank for that.”

28                                                      -3-                             Case No. 3:20-cv-05761-JD
                  DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
 1   1:19-cv-00385-EAW-MJR (W.D.N.Y.) (“Caustic Soda”) and In re Keurig Green Mountain Single-

 2   Serve Coffee Antitrust Litigation, 1:14-md-02542 (S.D.N.Y) (“Keurig”).

 3   II.    KAPLAN FOX’S EXPERIENCE SUGGESTS THAT THIS CASE NEEDS A VERY
            STRONG STEERING COMMITTEE BECAUSE OF THE SIZE
 4

 5          11.     In addition to the foregoing actions where Kaplan Fox served as lead or co-lead

 6   counsel, Kaplan Fox has also served on Executive Committees, Steering Committees, and as

 7   Committee Chair in other litigation. That experience suggests that this case needs strong leadership

 8   and a STEERING COMMITTEE.

 9          12.     In In re Generic Pharms. Pricing Antitrust Litig., MDL 2724 (E.D. Pa.) (Judge

10   Cynthia M. Rufe) (“Generic Drugs”), Kaplan Fox was appointed to a position on Plaintiffs’ Steering

11   Committee and represents a class of direct purchaser plaintiffs in sprawling litigation that alleges

12   certain generic drug manufacturers conspired to fix the price of certain generic drugs.

13          13.     In In re: Surescripts Antitrust Litigation, 1:19-cv-06627 (N.D. Ill.) (“Surescripts”), a

14   case concerning allegations of monopolization of certain electronic pharmaceutical prescription

15   markets, Kaplan Fox was appointed Chair of the Plaintiffs’ Executive Committee.

16          14.     In In re Infant Formula Antitrust Litigation, MDL 878 (N.D. Fla.), Kaplan Fox was

17   appointed to a position on Plaintiffs’ Executive Committee in an antitrust price-fixing class action

18   against the major manufacturers of infant formula.

19          15.     In In re Brand Name Prescription Drugs Antitrust Litigation, MDL 997 (N.D. Ill.)

20   (“Prescription Drugs”), Kaplan Fox was appointed to a position on Plaintiffs’ Executive Committee

21   and represented a class of retail pharmacies that alleged defendant manufacturers and wholesalers of

22   prescription drugs conspired to deny the pharmacies discounts of the list price.

23          16.     Kaplan Fox is also currently representing substantial businesses, including public

24   companies, as opt-outs in antitrust litigation, including in In re Packaged Seafood Prod. Antitrust

25   Litigation, 3:15-md-02670 (S.D. Cal.), and in In re Broiler Chicken Antitrust Litigation, 1:16-cv-

26   08637 (N.D. Ill.).

27

28                                                    -4-                            Case No. 3:20-cv-05761-JD
                  DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
 1   III.   KAPLAN FOX’S ADDITIONAL QUALIFICATIONS FOR APPOINTMENT AS
            INTERIM LEAD COUNSEL OR CO-LEAD COUNSEL
 2

 3          17.     Kaplan Fox was founded in 1954 and is one of the most established plaintiffs’
 4   litigation practices in the country. The firm’s early commitment to high-stakes litigation continues
 5   to define the firm to the present day. The National Law Journal has named Kaplan Fox on its list of
 6   the nation's top 10 “hot” litigation boutiques, a list that included both plaintiff and defense firms.
 7   More than half of the firm's partners have been rated “Super Lawyers.” Two of the firm's partners
 8   (Gregory Arenson and Robert Kaplan) were named among the 75 best plaintiffs' lawyers in the
 9   country based on expertise and influence. Today, Kaplan Fox has 25 lawyers in four litigation
10   practice areas (antitrust, securities, consumer protection and cybersecurity/data privacy) and a private
11   client services group led by the former general counsel of Sotheby’s.
12          18.     To date, the firm has recovered more than $5 billion for its clients and classes,
13   including matters such as In re Bank of America Corp. Sec. Deriv., and ERISA Litig., No. 1:09-md-
14   020508-PKC (S.D.N.Y.), in which as one of three co-lead counsel, Kaplan Fox recovered $2.425
15   billion for investors just weeks before trial—one of the largest recoveries in the history of securities
16   class actions; and In re Air Cargo Shipping Servs., Antitrust Litig., No. 06-md-1775 (JG) (VVP)
17   (E.D.N.Y.), in which as one of four co-lead counsel representing direct purchasers alleging violations
18   of antitrust laws, Kaplan Fox recovered more than $1 billion in settlements.
19                                            HAE SUNG NAM
20          19.     Ms. Nam has been representing consumers, employees, and investors in complex
21   class actions and multi-district litigation in districts throughout the country for over 21 years. Ms.
22   Nam has played integral roles in a number of the firm’s notable cases, including In re Bank of
23   America Corp., Securities, Derivative, and ERISA Litigation, No. 1:09-md-020508-PKC (S.D.N.Y.),
24   In re Fannie Mae Securities Litigation, No. 08-cv-7831-PAC (S.D.N.Y.), and In re Ambac Financial
25   Group, Inc. Securities Litigation, No. 08-411-NRB (S.D.N.Y.). Ms. Nam also has substantial
26   experience prosecuting antitrust matters on behalf of various classes and opt-outs, including In re:
27   Generic Pharmaceuticals Pricing Antitrust Litigation, No. 16-cv-02724 (E.D. Pa.), In re Keurig
28                                                     -5-                            Case No. 3:20-cv-05761-JD
                  DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
 1   Green Mountain Single-Serve Coffee Antitrust Litigation, 1:14-md-02542 (S.D.N.Y), In re Payment

 2   Card Interchange Fee and Merchant Discount Antitrust Litigation, 1:05-md-01720 (E.D.N.Y), In re

 3   Flat Glass Antitrust Litigation, No. 03-cv-2920 (W.D. Pa.), and In re High Fructose Corn Syrup

 4   Antitrust Litigation, MDL No. 1087 (C.D. Ill.).

 5                                          ROBERT N. KAPLAN

 6          20.      Robert Kaplan is widely recognized as a leading plaintiff’s litigator and has led the

 7   prosecution of numerous antitrust and securities fraud actions, including having served as lead or co-

 8   counsel in In re Air Cargo Antitrust Litigation, MDL 1775 (E.D.N.Y.), In re Cast Iron Soil Pipe and
 9   Fittings Antitrust Litigation, and In re Keurig Green Mountain Single-Serve Coffee Antitrust
10   Litigation.
11                                            FREDERIC S. FOX
12          21.      Frederic Fox represents many institutional investors, including governmental entities
13   in both class actions and individual litigation, including having served as lead counsel in In re Merrill
14   Lynch & Co., Inc. Securities, Derivative, & ERISA Litigation, No. 07-cv-9633 (S.D.N.Y.).
15                                          LAURENCE D. KING
16          22.      Laurence King is currently appointed by Judge Davila as co-lead counsel to manage
17   the massive MDL concerning claims Apple deceived consumers by throttling processor speeds of
18   Apple devices like iPhones and iPads in In re: Apple Inc. Device Performance Litigation, No. 18-
19   md-02827-EJD. In his order appointing Kaplan Fox as co-lead counsel, Judge Davila noted that
20   plaintiffs’ leadership “demonstrated an ability to cooperate with a range of different interests that
21   span across law firms, practice groups, geography, and gender and introduce[d] smaller firms into
22   the litigation experience.” Id., ECF No. 99 (May 15, 2018). As part of that litigation, Mr. King
23   successfully obtained a settlement of up to $500 million in case refunds that obtained preliminary
24   approval. Id., ECF No. 415. Mr. King has also been appointed by courts in this District and Circuit,
25   and nationwide, to oversee class actions spanning securities fraud, consumer protection, and Silicon
26   Valley technology.
27

28                                                     -6-                             Case No. 3:20-cv-05761-JD
                   DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
 1                                           DONALD R. HALL

 2          23.     Donald Hall has played a key role in many of the Kaplan Fox’s securities and antitrust

 3   class actions resulting in substantial recoveries for the Firm’s clients, including In re Merrill Lynch

 4   Research Reports Securities Litigation; In re Salomon Analyst Williams Litigation and In re Salomon

 5   Focal Litigation; In re Flat Glass Antitrust Litigation; and In re Compact Disc Antitrust Litigation.

 6                                            MARIO M. CHOI

 7          24.     Mario Choi is an associate in Kaplan Fox’s Bay Area office and has played a central

 8   role on a number of the firm’s consumer, antitrust, and other matters, including In re Apple Device
 9   Performance Litigation, In re Yahoo Mail Litigation, No. 5:13-cv-04980-LHK (N.D. Cal.), and
10   McKenzie Law Firm, P.A. v. Ruby Receptionists, Inc., No. 3:18-cv-01921-SI (D. Or.). Mr. Choi is
11   also an active member of the legal community, serves as a Judge Pro Tem for the San Francisco
12   Superior Court and is a member of the Asian American Bar Association – Bay Area and the Bay
13   Area Lawyers for Individual Freedom. For his work in the community, Mr. Choi was elected a
14   Fellow of the American Bar Foundation. Id.
15                                        AARON L. SCHWARTZ
16          25.     Aaron Schwartz is an associate with the firm and has played an important role in
17   several of the firm’s consumer and antitrust matters, including In re Apple Device Performance
18   Litigation, No. 5:18-md-02827-EJD (N.D. Cal.), and In re: Bearings Cases, No. 12-md-02311 (E.D.
19   Mich.). Prior to joining Kaplan Fox, Mr. Schwartz was a Deputy Attorney General in the
20   Pennsylvania Office of Attorney General, Antitrust Section where he litigated antitrust merger cases,
21   including FTC et. al. v. Penn State Hershey Medical Center, et. al., 1:15-cv-02362-JEJ (M.D. Pa.
22   2016), and U.S. et. al. v. Aetna et. al., 1:16-cv-01494 (D.D.C. 2016).
23          26.     The background of the key attorneys how will serve on this case is attached.
24   Executed this 23rd day of November 2020, in New York, New York.
25                                                 /s/ Hae Sung Nam
                                                      Hae Sung Nam
26

27

28                                                    -7-                            Case No. 3:20-cv-05761-JD
                  DECL. OF HAE SUNG NAM ISO MOT FOR APPT. AS INTERIM CO-LEAD CLASS COUNSEL
EXHIBIT A
                        KAPLAN FOX & KILSHEIMER LLP




                                   FIRM PROFILE


               850 Third Avenue, 14th Floor                          1999 Harrison Street
                New York, New York 10022                                  Suite 1560
                    Tel: 212.687.1980                                Oakland, CA 94612
                    Fax: 212.687.7714                                 Tel: 415.772. 4700
                                                                     Fax: 415. 772. 4709




NEW YORK, NY                                  LOS ANGELES, CA                    OAKLAND, CA

                     CHICAGO, IL                                MORRISTOWN, NJ
History of Kaplan Fox & Kilsheimer LLP
       The firm has been in existence for more than forty years. It has three primary

litigation practice areas (antitrust, securities, and consumer protection), and the firm is a

leader in all three. To date, we have recovered more than $5 billion for our clients and

classes. In addition, the firm has expanded its consumer protection practice to include

data privacy litigation, and few other firms can match Kaplan Fox’s recent leadership in

this rapidly emerging field. The following describes Kaplan Fox’s major practice areas, its

most significant recoveries and its attorneys.
Antitrust Litigation

       Kaplan Fox has been at the forefront of significant private antitrust actions, and we

have been appointed by courts as lead counsel or members of an executive committee for

plaintiffs in some of the largest antitrust cases throughout the United States.

       Members of the firm have also argued before federal Courts of Appeals some of the

most significant decisions in the antitrust field in recent years. For example, Robert Kaplan

argued the appeal in In re Flat Glass Antitrust Litigation, 385 F. 3d 350 (3d Cir.   2004),

and Greg Arenson argued the appeal in In re High Fructose Corn Syrup Antitrust

Litigation, 295 F. 3d 651 (7th Cir. 2002). In a relatively recent survey of defense counsel,

in-house attorneys, and individuals involved in the civil justice reform movement, both were

named among the 75 best plaintiffs’ lawyers in the country based on their expertise and

influence.

       Over the years, Kaplan Fox has recovered over $2 billion for our clients in antitrust

cases. Some of the larger antitrust recoveries include:

                     In re Air Cargo Shipping Services Antitrust Litigation, MDL 1775
                     (E.D.N.Y.) (settled during trial preparation, for total settlement of
                     more than $1.25 billion)

                     In re Neurontin Antitrust Litigation, MDL No. 1479, Master File
                     No. 02-1390 (D.N.J.) ($190 million recovered)




                                             2
In re High Fructose Corn Syrup Antitrust Litigation, MDL No.
1087, Master File No. 95-1477 (C.D. Ill) ($531 million recovered)

In re Brand Name Prescription Drugs Antitrust Litigation, MDL
997 (N.D. Ill.) ($720 plus million recovered)

In re Infant Formula Antitrust Litigation, MDL 878 (N.D.Fla.) ($126
million recovered)

In re Flat Glass Antitrust Litigation, MDL 1200 (W.D. Pa.) ($122
plus million recovered)

In re Hydrogen Peroxide Antitrust Litigation, MDL 1682 (E.D. Pa.)
($97 million recovered)

In re Plastics Additives Antitrust Litigation, 03-CV-1898 (E.D.
Pa.) ($46.8 million recovered)

In re Medical X-Ray Film Antitrust Litigation, CV 93-5904
(E.D.N.Y.) ($39.6 million recovered)

In re NBR Antitrust Litigation, MDL 1684 (E.D. Pa.) ($34.3 million
recovered)




                      3
ATTORNEY BIOGRAPHIES

PARTNERS
       ROBERT N. KAPLAN is widely recognized as a leading antitrust and securities
litigator and has led the prosecution of numerous antitrust and securities fraud actions,
recovering billions of dollars for the victims of corporate wrongdoing. He was listed by
defense and corporate counsel as one of the top 75 plaintiffs’ attorneys in the United
States for all disciplines. Mr. Kaplan was listed as one of the top five attorneys for
securities litigation. He was also recognized by Legal 500 as one of the top securities
litigators in the United States for 2011, 2012, 2013, 2014, and 2015, and was listed as
one of the leading antitrust attorneys in the country for 2015. Mr. Kaplan was recognized
as Super Lawyer in the New York Metro Area.

       In the antitrust arena, he has been a lead counsel in many significant actions. He
was a lead counsel in In re Air Cargo Antitrust Litigation (more than $1.25 billion in
settlements) and was recently appointed by Courts as lead counsel in the DIPF Antitrust
Litigation, Civ. No. 12-711 (AET)(LHG) (D.N.J.), In re Cast Iron Soil Pipe and Fittings Antitrust
Litigation, No. 1:14-md-2508-HSM-CHS (E.D.Tenn.), In re Keurig Green Mountain Single-
Serve Coffee Antitrust Litigation, No. 1:14-md-02542-VSB (S.D.N.Y.) and in In re Caustic
Soda Antitrust litigation, 1:19-cv-00385 (W.D.N.Y.).

       He was lead counsel for CalPERS in AOL Time Warner Cases I & II, No.
03AS04015 (Ca. Sup. Ct., L.A. Cty.), and was a lead in In re Merrill Lynch & Co., Inc.
Securities, Derivative & ERISA Litigation, 07-CV-9633 (LBS)(AJP)(DFE) (S.D.N.Y.), In re
Escala Securities Litigation, Master File No. 06-cv-3518 (AKH) (S.D.N.Y.) and In re Bank
of America Corp. Securities Litigation, Master File No. 09 MD 2058 (PKC) (S.D.N.Y.), in
which a settlement in the amount of $2.425 billion and corporate governance changes
was approved by the Court.
       He also represents clients in private antitrust actions, including Affiliated Foods,
Inc., Associated Grocers of New England, Inc., the McLane Company, Inc., Giant Eagle,
Inc., URM Stores, Inc., Western Family Foods, Inc., and Associated Food Stores, Inc.,
among others, in individual cases against Tri-Union Seafoods, LLC, d/b/a Chicken of the
Sea, King Oscar, Inc., Bumble Bee Foods, LLC f/k/a Bumble Bee Seafoods, LLC, and

                                               4
StarKist Co., in In re Packaged Seafood Products Antitrust Litigation, MDL No. 2670 (S.D.
Cal.).
         He previously served as lead counsel or member of the Executive Committee in
numerous plaintiff treble damage actions including In re Neurontin Antitrust Litigation,
MDL No. 1479, Master File No. 02-1390 (D.N.J.) ($190 million recovered); In re High
Fructose Corn Syrup Antitrust Litigation, MDL No. 1087, Master File No. 95-1477 (C.D.
Ill) ($531 million recovered); In re Brand Name Prescription Drugs Antitrust Litigation,
MDL 997 (N.D. Ill.) ($720 plus million recovered); In re Infant Formula Antitrust Litigation,
MDL 878 (N.D. Fla.)($126 million recovered); In re Flat Glass Antitrust Litigation, MDL
1200 (W.D. Pa.) ($122 plus million recovered) (Mr. Kaplan successfully argued an appeal
before the U.S. Court of Appeals for the Third Circuit, which issued a ground-breaking
and often-cited summary judgment opinion. In re Flat Glass Antitrust Litigation, 191
F.R.D. 472, 476 n. 7 (W.D.Pa.1999); In re Hydrogen Peroxide Antitrust Litigation, MDL
1682 (E.D. Pa.)($97 million recovered); In re Plastics Additives Antitrust Litigation, 03-
CV-1898 (E.D. Pa.) ($46.8 million recovered); In re Medical X-Ray Film Antitrust
Litigation, CV 93-5904 (E.D.N.Y.) ($39.6 million recovered); and In re NBR Antitrust
Litigation, MDL 1684 (E.D. Pa.) ($34.3 million recovered).

         Currently, Mr. Kaplan is a lead counsel in the Caustic Soda Antitrust Litigation,
1:19-cv-00385 (W.D.N.Y.), in which the court recently upheld plaintiffs’ price-fixing
claims against five major manufacturers of caustic soda. See Miami Prod. & Chem. Co.
v. Olin Corp., No. 1:19-CV-00385 EAW, 2020 WL 1482139, at *33 (W.D.N.Y. Mar. 27,
2020); In re Surescripts’ Antitrust Litigation 1:19-cv-06627 (N.D. Ill.); and in re Keurig
Green Mountain 14-md-2542 (S.D.N.Y.); is chair of the plaintiff Executive Committee in
the in re Delta Dental Antitrust Litigation, Case No. 1:19-cv-06734 (N.D.Ill.); and is a
member of the Direct Purchaser Plaintiffs’ Executive Committee in In re Generic Drugs
Antitrust Litigation, 16-MD-2724 (E.D.Pa.).


         Mr. Kaplan is also representing financial institutions across the country in data
breach cases against Home Depot and is a member of the Plaintiffs’ Steering Committee.


         Mr. Kaplan was a trial attorney with the Antitrust Division of the U.S. Department
of Justice. There, he litigated civil and criminal actions. He also served as law clerk to the
                                               5
Hon. Sylvester J. Ryan, then chief judge of the U.S. District Court for the Southern District
of New York and served as an acting judge of the City Court for the City of Rye, N.Y.
       In addition to his litigation practice, he has also been active in bar and legal
committees. For more than fifteen years, he has been a member of what is now known
as the Eastern District of New York’s Courts Committee on Civil Litigation.
       Mr. Kaplan has also been actively involved in the Federal Bar Council, an
organization of judges and attorneys in the Second circuit and is a Trustee of the Federal
Bar Foundation and has been a member of the               Program and Winter Planning
Committees. For the Program Committee, in 2013, he organized a class action program.
In April of 2015, he organized a program on Antitrust Cartels which was moderated by
Hon. Lewis Kaplan and included as panelists the Assistant Chief of the New York office
of the Antitrust Division. In 2013, at the Federal Bar Council’s winter meeting, he
organized a program on class actions, which was moderated by Hon. Raymond Lohier of
the Second Circuit. He also planned a program with Chief Judge Robert Katzmann of
the Second Circuit concerning Statutory Construction.

       Recently Mr. Kaplan was invited by the United States Judicial Center and
participated in a multi-day seminar for federal judges about complex litigation.
       In addition, Mr. Kaplan has served as a member of the Trade Regulation and
Federal Courts Committees of the Association of the Bar of the City of New York.
       Mr. Kaplan’s published articles include: “Complaint and Discovery In Securities
Cases,” Trial, April 1987; “Franchise Statutes and Rules,” Westchester Bar Topics, Winter
1983; and     “Roots Under Attack: Alexander v. Haley and Courlander v. Haley,”
Communications and the Law, July 1979.
       Mr. Kaplan sits on the boards of several organizations, including the Columbia Law
School Board of Visitors, Board of Directors of the Carver Center in Port Chester, N.Y.,
Member of the Dana Farber Visiting Committee, Thoracic Oncology in Boston, MA and
President of the Rye Historical Society, Rye New York.
   Education:
       ▪   B.A., Williams College
       ▪   J.D., Columbia University Law School
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New York

                                             6
       ▪   Bar of the District of Columbia
       ▪   U.S. Supreme Court
       ▪   U.S. Courts of Appeals for the Second, Third, Seventh, Ninth, Tenth and
           Eleventh Circuits
       ▪   U.S. District Courts for the Southern, Eastern, and Northern and Western
           Districts of New York, the Central District of Illinois, and the District of Arizona
   Professional Affiliations:
       ▪   Committee to Support the Antitrust Laws (past President)
       ▪   National Association of Securities and Commercial Law Attorneys (past
           President)
       ▪   Advisory Group of the U.S. District Court for the Eastern District of New York
       ▪   American Bar Association
       ▪   Association of Trial Lawyers of America (Chairman, Commercial Litigation
           Section, 1985-86)

       ▪   Association of the Bar of the City of New York (served on the Trade Regulation
           Committee; Committee on Federal Courts)
Mr. Kaplan can be reached by email at: RKaplan@kaplanfox.com

       GREGORY K. ARENSON is principally a plaintiffs’ antitrust lawyer with among
other things, expertise in economics. He has worked with economic experts in, among
others, In re Air Cargo Shipping Servs. Antitrust Litig., Master File No. 06-MD-1175
(JG)(VVP), 2014 WL 7882100 (E.D.N.Y. Oct. 15, 2014), adopted in its entirety, 2015
WL 5093503 (E.D.N.Y. July 10, 2015); In re Ethylene Propylene Diene Monomer
(EPDM) Antitrust Litig., 256 F.R.D. 82 (D. Conn. 2009); In re Foundry Resins Antitrust
Litig., 242 F.R.D. 393 (S.D. Ohio 2007); In re Carbon Black Antitrust Litig., No. Civ. A.
03-10191-DPW, MDL No. 1543, 2005 WL 102966 (D. Mass. Jan. 18, 2005); In re
Microcrystalline Cellulose Antitrust Litig., 218 F.R.D. 79 (E.D. Pa. 2003); Bearings
Cases, Case No. 12-00501, and Wire Harness Cases, Case No. 12-00101, part of In re
Automotive Parts Antitrust Litig., E.D. Mich., Master File No. 12-md-02311; Affiliated
Foods, Inc., et al. v. Tri-Union Seafoods, LLC d/b/a Chicken of the Sea Int’l, et al., part
of In re Packaged Seafood Prods. Antitrust Litig., S.D. Cal., Case No. 15-MD-2670 JLS
(MDD); In re Domestic Airline Travel Antitrust Litig., D.D.C., MDL Docket No. 2656,
Misc. No. 15-1404 (CKK); In re Dental Supplies Antitrust Litig., E.D.N.Y., Case No. 16-
                                              7
cv-696 (BMC)(GRB); In re Ductile Iron Pipe Fittings (“DIPF”) Direct Purchaser Antitrust
Litig., D.N.J., Civ. No. 12-711 (AET)(LHG); In re Cast Iron Soil Pipe & Fittings Antitrust
Litig., E.D. Tenn., No. 1:14-md-2508; and In re Pool Prods. Distribution Mkt. Antitrust
Litig., E.D. La., MDL No. 2328. He also argued the appeals in In re High Fructose Corn
Syrup Antitrust Litig., 295 F.3d 651 (7th Cir. 2002), and In re Hydrogen Peroxide
Antitrust Litig., 552 F.3d 305 (3d Cir. 2009). He has been ranked as a Super Lawyer for
several years. Among other matters, he argued the appeals in In re High Fructose Corn
Syrup Antitrust Litig., 295 F.3d 651 (7th Cir. 2002), and In re Hydrogen Peroxide
Antitrust Litig., 552 F.3d 305 (3d Cir. 2009).
       Mr. Arenson has been a partner in Kaplan Fox & Kilsheimer LLP since 1993.
Prior to joining Kaplan Fox, he was a partner with Proskauer Rose LLP. Earlier in his
career, he was a partner with Schwartz Klink & Schreiber and an associate with
Rudnick & Wolfe (now DLA Piper).
       Mr. Arenson is active in the New York State Bar Association. He was a member
of the House of Delegates from 2013 to 2017 and 2019 to 2020. Since 2018, he has
been a member of New York state Bar Association Continuing Legal Education
Committee. He has been Vice Chair and a member of the Executive Committee of the
Sections Caucus. He was Chair of the Commercial and Federal Litigation Section from
June 2013 through May 2014. He has been Co- Chair of the New York State Bar
Association Task Force on the State of Our Courthouses, whose report was adopted by
the House of Delegates on June 20, 2009; a member of the New York State Bar
Association Special Committee on Standards for Pleadings in Federal Litigation, whose
report was adopted by the House of Delegates on June 19, 2010; and a member of the
New York State Bar Association Special Committee on Discovery and Case
Management in Federal Litigation, whose report was adopted by the House of
Delegates on June 23, 2012.
       Mr. Arenson has written frequently on discovery issues. His published articles
include: “Rule 68 Offers of Judgment and Mootness, Especially for Collective or Class
Actions, 20 NY LITIGATOR 25 (2015); “Report on Proposed Amendments to Federal Rule
of Civil Procedure 45,” 17 NY LITIGATOR 21 (2012); “Rule 8 (a)(2) After Twombly: Has
There Been a Plausible Change?” 14 NY LITIGATOR 23 (2009); “Report on Proposed
Federal Rule of Evidence 502,” 12 NY LITIGATOR 49 (2007); “Report: Treating the

                                             8
Federal Government Like Any Other Person: Toward a Consistent Application of Rule
45,” 12 NY LITIGATOR 35 (2007); “Report of the Commercial and Federal Litigation
Section on the Lawsuit Abuse Reduction Act of 2005,” 11 NY L ITIGATOR 26 (2006);
“Report Seeking To Require Party Witnesses Located Out-Of-State Outside 100 Miles
To Appear At Trial Is Not A Compelling Request,” 11 NY LITIGATOR 41 (2006);
“Eliminating a Trap for the Unwary: A Proposed Revision of Federal Rule of Civil
Procedure 50,” 9 NY LITIGATOR 67 (2004); “Committee Report on Rule 30(b)(6),” 9 NY
LITIGATOR 72 (2004); “Who Should Bear the Burden of Producing Electronic
Information?” 7 FEDERAL DISCOVERY NEWS, No. 5, at 3 (April 2001); “Work Product vs.
Expert Disclosure – No One Wins,” 6 FEDERAL DISCOVERY NEWS, No. 9, at 3 (August
2000); “Practice Tip: Reviewing Deposition Transcripts,” 6 FEDERAL DISCOVERY NEWS,
No. 5, at 13 (April 2000); “The Civil Procedure Rules: No More Fishing Expeditions,” 5
FEDERAL DISCOVERY NEWS, No. 9, at 3 (August 1999); “The Good, the Bad and the
Unnecessary: Comments on the Proposed Changes to the Federal Civil Discovery
Rules,” 4 NY LITIGATOR 30 (1998); and “The Search for Reliable Expertise: Comments
on Proposed Amendments to the Federal Rules of Evidence,” 4 NY LITIGATOR 24
(1998). He was co-editor of FEDERAL RULES OF CIVIL PROCEDURE, 1993 AMENDMENTS, A
PRACTICAL GUIDE, published by the New York State Bar Association; and a co-author of
“Report on the Application of Statutes of Limitation in Federal Litigation,” 53 A LBANY LAW
REVIEW 3 (1988).
      Mr. Arenson serves as a mediator in the U.S. District Court for the Southern
District of New York. In addition, he is an active alumnus of the Massachusetts Institute
of Technology, having served as a member of the Corporation, a member of the
Corporation Development Committee, vice president of the Association of Alumni/ae,
member of the Annual Fund Board (of which he was a past chair), secretary of his class,
and 50th reunion gift committee co-chair.
       Education:
       ▪      S.B., Massachusetts Institute of Technology (1971)
       ▪      J.D., University of Chicago (1975)
       Bar Affiliations and Court Admissions:
       ▪      Bar of the State of Illinois (1975)
       ▪      Bar of the State of New York (1978)

                                             9
       ▪      U.S. Supreme Court
       ▪      U.S. Courts of Appeals for the Second, Third and Seventh Circuits
       ▪      U.S. District Courts for the Northern and Central Districts of Illinois, the
              Southern and Eastern Districts of New York, and the Eastern District of
              Michigan.
       ▪      U.S. Tax Court

Mr. Arenson can be reached by email at: GArenson@kaplanfox.com

       FREDERIC S. FOX first associated with Kaplan Fox in 1984, and became a partner
in the firm in 1991. For over 30 years, he has concentrated his work in the area of class
action litigation. Mr. Fox has played important roles in many major class action cases. He
was one of the lead trial lawyers in two securities class actions, one of which was the first
case tried to verdict under the Private Securities Litigation Reform Act of 1995.
       Mr. Fox has played a lead role in many major securities class action cases,
including as a senior member of the litigation and trial team in In re Bank of America Corp.
Securities, ERISA, & Derivative Litigation, No. 09-MDL-2058 (S.D.N.Y.) (“In re Bank of
America”). The case arose out of Bank of America’s acquisition of Merrill Lynch.          In re
Bank of America settled for $2.425 billion plus significant corporate governance reforms,
and stands as one of the largest securities class action settlements in history. In In re
Bank of America Mr. Fox served as lead counsel on behalf of major public pension funds.
Mr. Fox currently represents many institutional investors including governmental
entities in both class actions and individual litigation. Mr. Fox is currently leading the team
of attorneys prosecuting an individual opt-out action on behalf of a public pension fund
arising out of the fraud at Petrobras in Brazil. Other significant cases in which Mr. Fox
served as lead counsel include: In re Merrill Lynch & Co., Inc. Securities, Derivative, &
ERISA Litigation, No. 07-cv-9633 (S.D.N.Y.)(in which he was the primary attorney
responsible for negotiating the $475 million settlement); In re Fannie Mae 2008 Securities
Litigation, No. 08-cv-7831 (S.D.N.Y.) (“In re Fannie Mae 2008”) ($170 million settlement);
In re SunPower Securities Litigation, Case No. 09-cv-5473 (N.D. Cal.); In re Merrill Lynch
Research Reports Securities Litigation (S.D.N.Y.) (arising from analyst reports issued by
Henry Blodget); In re Salomon Analyst Williams Litigation (S.D.N.Y.) and In re Salomon
Focal Litigation (S.D.N.Y.) (both actions stemming from analyst reports issued by Jack
Grubman). Mr. Fox has also handled derivative cases seeking corporate governance
                                      10
reform and other shareholder litigation on behalf of public pension funds asserting state
law and foreign causes of action. Mr. Fox is a frequent speaker and panelist in both the
U.T and abroad on a variety of topics including securities litigation and corporate
governance.
       In the consumer protection area, he served on the Plaintiffs’ Steering Committee
in the Baycol Products Litigation where there have been more than $350 million in
settlements. Additionally, he is serving as one of the Co-lead Counsel in In re RC2 Corp.
Toy Lead Paint Products Liability Litigation pending in the Northern District of Illinois.
       Mr. Fox is listed in the current editions of New York Super Lawyers and is
recognized in Benchmark Litigation 2010 as a New York “Litigation Star.”
       Mr. Fox is the author of “Current Issues and Strategies in Discovery in Securities
Litigation,” ATLA, 1989 Reference Material; “Securities Litigation: Updates and
Strategies,” ATLA, 1990 Reference Material; and “Contributory Trademark Infringement:
The Legal Standard after Inwood Laboratories, Inc. v. Ives Laboratories,” University of
Bridgeport Law Review, Vol. 4, No. 2.
       During law school, Mr. Fox was the notes and comments editor of the University
of Bridgeport Law Review.
   Education:
       ▪   B.A., Queens College (1981)
       ▪   J.D., Bridgeport School of Law (1984)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New York (1985)
       ▪   Bar of the District of Columbia (2013)
       ▪   U.S. Supreme Court
       ▪   U.S. Courts of Appeals for the First, Second, Fourth, Sixth and Eleventh
           Circuits
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York, the
           District of Colorado and the District of Columbia
   Professional Affiliations:
       ▪   American Bar Association
       ▪   Association of the Bar of the City of New York
       ▪   Association of Trial Lawyers of America (Chairman, Commercial Law Section,
           1991-92)
                                             11
 Mr. Fox can be reached by email at: FFox@kaplanfox.com

        LAURENCE D. KING first joined Kaplan Fox as an associate in 1994. He became
a partner of the firm in 1998. While Mr. King initially joined the firm in New York, in 2000 he
relocated to San Francisco to open the firm's first West Coast office. He is now partner-in-
charge of the firm's Oakland and Los Angeles offices. In that capacity, he has regularly
served as a lead member of the litigation team for Kaplan Fox’s California-based
institutional investor clients, and, is always available at a moment’s notice.
        Mr. King practices primarily in the areas of securities litigation, with an emphasis on
institutional investor representation and consumer protection litigation. He has also
practiced in the area of employment litigation. Mr. King has played a substantial role in
cases that have resulted in some of the largest recoveries ever obtained by Kaplan Fox,
including In re Bank of America Securities Litigation (S.D.N.Y.), In re 3Com Securities
Litigation (N.D. Ca.), In re Informix Securities Litigation (N.D. Ca.), AOL Time Warner Cases
I & II (Ca. Sup. Ct., L.A. Cty.) and Providian Credit Card Cases (Ca. Sup. Ct., S.F. Cty.).
        An experienced trial lawyer, prior to joining Kaplan Fox Mr. King served as an
assistant district attorney under the legendary Robert Morgenthau in the Manhattan (New
York County) District Attorney's Office, where he tried numerous felony prosecutions to jury
verdict. At Kaplan Fox, he was a member of the trial team for two securities class actions
tried to verdict, In re Biogen Securities Litigation (D. Mass.) and In re Health Management
Securities Litigation (E.D.N.Y.). Mr. King also prepared for numerous cases for trial in which
favorable settlements were ultimately achieved.
        Mr. King has been selected for inclusion in the Northern California SuperLawyers
each year since 2012, and has previously served as Vice-Chair, and then as Co-Chair, of
the American Association for Justice’s Class Action Litigation Group of the American
Association for Justice.
        Education:
          ▪   B.S., Wharton School of the University of Pennsylvania (1985)
          ▪   J.D., Fordham University School of Law (1988)


       Bar Affiliations and Court Admissions:
          ▪   Bar of the State of New York (1989)
          ▪   Bar of the State of California (2000)
                                              12
         ▪   U.S. Court of Appeals for the Second, Third, Fifth, Ninth and Tenth Circuits
         ▪   U.S. District Courts for the District of New Jersey, Eastern District of
             Pennsylvania, Southern and Eastern Districts of New York, and Northern,
             Central and Southern Districts of California
      Professional Affiliations:
         ▪   Bar Association of San Francisco
         ▪   American Bar Association
         ▪   American Association for Justice
         ▪   San Francisco Trial Lawyers’ Association
         ▪   American Business Trial Lawyers
Mr. King can be reached by email at: LKing@kaplanfox.com


       JOEL B. STRAUSS first associated with Kaplan Fox in 1992, and became a
partner of the firm in 1999. He practices in the area of securities and consumer fraud class
action litigation, with a special emphasis on accounting and auditing issues. He has been
repeatedly selected for inclusion to the New York Super Lawyers list (Securities Litigation)
(2007-2010, 2014-2017).
       Prior to joining Kaplan Fox, Mr. Strauss served as a senior auditor with one of the
former “Big Eight” accounting firms. Combining his accounting background and legal
skills, he has played a critical role in successfully prosecuting numerous securities class
actions across the country on behalf of shareholders. Mr. Strauss was one of the lead
trial lawyers for the plaintiffs in the first case to go to trial and verdict under the Private
Securities Litigation Reform Act of 1995.
       More recently Mr. Strauss has been involved in representing the firm’s institutional
clients in the following securities class actions, among others: In re Bank of America Corp.
Securities, ERISA & Derivative Litig. (S.D.N.Y.) ($2.425 billion settlement); In re Merrill
Lynch & Co., Inc. Securities, Derivative and ERISA Litig. (S.D.N.Y.) ($475 million
settlement); In re Prestige Brands Holdings Inc. Securities Litig. (S.D.N.Y.) ($11 million
settlement); In re Gentiva Securities Litig. (E.D.N.Y.) ($6.5 million settlement); and In Re
SunPower Securities Litig. (N.D.Cal) ($19.7 million settlement). He has also served as
lead counsel for lead plaintiffs in In re OCA, Inc. Securities Litig. (E.D. La.) ($6.5 million
settlement) and In re Proquest Company Securities Litig. (E.D. Mich.) ($20 million
settlement). Mr. Strauss also played an active role for plaintiff investors in In Re
                                       13
Countrywide Financial Corporation Securities Litig. (C.D.Cal), which settled for more than
$600 million.
       In the consumer protection area, Mr. Strauss served as Chair of Plaintiffs’ Non-
Party Discovery Committee in the Baycol Products Litig., where there were more than
$350 million in settlements.
       Mr. Strauss is also active in the firm’s growing data privacy practice. In July 2017
he moderated a panel on U.S. Data Privacy Laws at a conference in Tel Aviv.
       Although currently practicing exclusively in the area of law, Mr. Strauss is a
licensed Certified Public Accountant in the State of New York.
       Mr. Strauss has also been a guest lecturer on the topics of securities litigation,
auditors’ liability and class actions for seminars sponsored by the Practicing Law Institute
and the Association of the Bar of the City of New York.
    Education:
       ▪   B.A., Yeshiva University (1986)
       ▪   J.D., Benjamin N. Cardozo School of Law (1992)
    Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New Jersey
       ▪   Bar of the State of New York
       ▪   U.S. Court of Appeals for the First, Second and Third Circuits
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York and the
           District of New Jersey
    Professional Affiliations:
       ▪   American Bar Association (member, Litigation Section, Rule 23 Subcommittee)
       ▪   Association of the Bar of the City of New York
       ▪   New York State Bar Association
       ▪ American Institute of Certified Public Accountants
Mr. Strauss can be reached by email at: JStrauss@kaplanfox.com

      ELANA KATCHER has extensive complex antitrust litigation experience drawn from
her work on both the plaintiff and defense sides. Ms. Katcher began her career in antitrust
litigation as an associate at Sullivan & Cromwell LLP where she was a member of the trial
team defending Microsoft Corporation against a series of private class actions brought in



                                             14
courts around the country, as well as representing other major defendants in bet-the-
company litigation.
       Since 2007, Ms. Katcher has been instrumental in some of Kaplan Fox’s largest
cases, including In re Air Cargo Shipping Servs. Antitrust Litig., MDL No. 1775 (E.D.N.Y.),
and a successful bellwether trial in Neurontin Marketing, Sales Practices & Products Liability
Litig., MDL No. 1629 (D. Mass.). In addition, Ms. Katcher co-drafted a successful opposition
to the first Rule 12(b)(6) motion to dismiss in the sprawling Generic Pharmaceutical antitrust
actions, In re Propranolol Antitrust Litig., 249 F. Supp. 3d 712 (S.D.N.Y. 2017) (Rakoff, J.),
and continues to work on behalf of the Direct Purchaser Plaintiffs in the Generic
Pharmaceutical antitrust actions now pending before District Judge Cynthia M. Rufe in the
Eastern District of Pennsylvania, including as part of the briefing team that recently
prevailed against the first tranche of motions to dismiss brought in that litigation. See In re
Generic Pharm. Pricing Antitrust Litig., No. 16-CB-27243, 2018 WL 5003450 (E.D. Pa. Oct.
16, 2018). She currently serves as part of the co-lead teams in In re Caustic Soda Antitrust
Litigation, In re Caustic Soda Antitrust Litigation, 1:19-cv-00385 (W.D.N.Y.), in which the
court recently upheld plaintiffs’ price-fixing claims against five major manufacturers of
caustic soda. See Miami Prod. & Chem. Co. v. Olin Corp., No. 1:19-CV-00385 EAW, 2020
WL 1482139, at *33 (W.D.N.Y. Mar. 27, 2020).
       In addition, Ms. Katcher represents significant corporate clients, including clients
listed on Nasdaq, in individual antitrust actions in Packaged Seafood in which she has
recently co-argued a key motion to dismiss before District Judge Janis L. Sammartino,
obtaining a significant victory where the court upheld jurisdiction over two foreign
defendants. See In re Packaged Seafood Prod. Antitrust Litig., No. 15-MD-2670 JLS (MDD),
2018 WL 4222506 (S.D. Cal. Sept. 5, 2018). Ms. Katcher has also taken major depositions
of key witnesses in the U.S., Hong Kong, and Frankfurt, in Air Cargo, Packaged Seafood,
and other cases.
       She has an expertise in cross-border discovery issues and has recently authored an
article entitled “Discovery from Foreign Litigants in U.S. Courts: Why hasn’t the Sedona
Conference Shifted the Narrative?” ABA Antitrust Section, Global Private Litigation Bulletin
(Feb. 2020).




                                              15
       Prior to Kaplan Fox, she was an associate at Sullivan & Cromwell LLP and King &
Spalding LLP, where she participated in the defense of major companies, including at trial
and in arbitration.
       Education:
          ▪       B.A. Oberlin College
          ▪       J.D., New York University
          ▪
       Bar Affiliations and Court Admission
          ▪       Bar of the State of New York
          ▪       U.S. District Courts for the Southern and Eastern Districts of New York

      Professional Affiliations:
              ▪ New York State Bar Association
              ▪ New York City Bar Association
 Ms. Katcher can be reached by email at: ekatcher@kaplanfox.com

        HAE SUNG NAM first associated with Kaplan Fox in 1999 and became a partner
 in the firm in 2005. She practices in the areas of securities and antitrust litigation, mainly
 focusing in the firm’s securities practice.

        Since joining the firm, Ms. Nam has been involved in all aspects of securities
 practice, including case analysis for the firm’s institutional investor clients. She has been
 a key member of the litigation team representing a number of institutional clients in class
 action securities litigation, including cases against Bank of America Corporation, Fannie
 Mae and Ambac Financial Group, Inc. She also has a focus in prosecuting opt-out actions
 on behalf of the Firm’s clients and has played a significant role in Ohio Public Employees
 Retirement System v. Petroleo Brasileiro S.A., AOL Time Warner Cases I & II (Ca. Sup.
 Ct., L.A. Cty.) and State Treasurer of the State of Michigan v. Tyco International, Ltd., et
 al., and is currently representing an institutional investor in an opt- out case against
 Petrobras.
        Ms. Nam has also been involved in the firm’s antitrust practice, representing
 purchasers of flat glass products in a class action alleging a price-fixing conspiracy and a
 currently pending litigation captioned In re: Keurig Green Mountain Single-Serve Coffee
 Antitrust Litigation.


        Prior to joining the firm, Ms. Nam was an associate with Kronish Lieb Weiner &
 Hellman LLP, where she trained as transactional attorney in general corporate securities

                                               16
law and mergers and acquisitions.
       Ms. Nam graduated, magna cum laude, with a dual degree in political science and
public relations from Syracuse University’s Maxwell School and S.I. Newhouse School of
Public Communications. Ms. Nam obtained her law degree, with honors, from George
Washington University Law School. During law school, Ms. Nam was a member of the
George Washington University Law Review. She is the author of a case note, “Radio –
Inconsistent Application Rule,” 64 Geo. Wash. L. Rev. (1996). In addition, she also served
as an intern for the U.S. Department of Justice, Antitrust Division.
   Education:
       ▪   B.A., magna cum laude, Syracuse University (1994)
       ▪   J.D., with honors, George Washington University School of Law (1997)
   Bar Affiliations and Court Admissions:
      ▪ Bar of the State of New York (1998)
      ▪ U.S. Court of Appeals for the Eleventh Circuit
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York, and
           Eastern District of Wisconsin
Ms. Nam can be reached by email at: HNam@kaplanfox.com

       DONALD R. HALL has been associated with Kaplan Fox since 1998, and became
a partner of the firm in 2005. He practices in the areas of securities, antitrust and
consumer protection litigation. Mr. Hall is actively involved in maintaining and establishing
the firm’s relationship with institutional investors and oversees the Portfolio Monitoring
and Case Evaluation Program for the firm’s numerous institutional investors.
       Mr. Hall was a member of the trial team prosecuting In re Bank of America, which
settled for $2.425 billion, the single largest securities class action recovery for violations
of Section 14(a) of the Exchange Act and one of the top securities litigation settlements
obtained in history. He currently represents a number of the firm’s institutional investor
clients in securities class actions, including in In re Eletrobras Secs. Litig., Case No. 15-
cv-5754 as co-lead counsel in a class action against a Brazilian company and in Kasper
v. AAC Holdings, Inc., No. 15-cv-00923, also as co-lead counsel. Mr. Hall successfully
represented institutional clients in In re Merrill Lynch, which settled for $475 million; In re
Fannie Mae 2008, which settled for $170 million; In re Ambac Financial Group, Inc.
Securities Litigation, No. 08-cv-411 (S.D.N.Y.) (“In re Ambac”); In re Majesco Securities

                                              17
Litigation, No. 05-cv-3557 (D.N.J.); and In re Escala Group, Inc. Secs. Litig., No. 05-cv-
3518 (S.D.N.Y.) (“In re Escala”). Additionally, he was a member of the litigation team in
AOL Time Warner Cases I & II, an opt-out action brought by institutional investors that
settled just weeks before trial, resulting in a recovery of multiples of what would have
been obtained had those investors remained members of the class action.
       Mr. Hall has played a key role in many of the firm’s securities and antitrust class
actions resulting in substantial recoveries for the firm’s clients, including In re Merrill Lynch
Research Reports Securities Litigation (arising from analyst reports issued by Henry
Blodget); In re Salomon Analyst Williams Litigation and In re Salomon Focal Litigation
(both actions stemming from analyst reports issued by Jack Grubman); In re Flat Glass
Antitrust Litigation; and In re Compact Disc Antitrust Litigation. Mr. Hall graduated from
the College of William and Mary in 1995 with a B.A. in Philosophy and obtained his law
degree from Fordham University School of Law in 1998. During law school, Mr. Hall was
a member of the Fordham Urban Law Journal and a member of the Fordham Moot Court
Board. He also participated in the Criminal Defense Clinic, representing criminal
defendants in federal and New York State courts on a pro- bono basis.
   Education:
       ▪   B.A., College of William and Mary (1995)
       ▪   J.D., Fordham University School of Law (1998)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of Connecticut
       ▪   Bar of the State of New York
       ▪   U.S. Supreme Court
       ▪   U.S. Courts of Appeals for the First, Second and Eleventh Circuits
       ▪   U.S. District Courts for the Southern and Eastern Districts of New York
   Professional Affiliations:
       ▪   American Bar Association
       ▪   Association of Trial Lawyers of America
       ▪   New York State Bar Association
Mr. Hall can be reached by email at: DHall@kaplanfox.com




                                               18
      JEFFREY P. CAMPISI joined Kaplan Fox in 2004 and became partner of the firm
in 2012. He practices in the area of securities and antitrust litigation. Mr. Campisi has
been involved in In re: Generic Pharmaceuticals Pricing Antitrust Litigation, 16-md-2724-
CMR pending before Judge Rule in the Eastern District of Pennsylvania and In re Broiler
Chicken Antitrust Litig., Master File No. 16-cv-08637 (N.D. Ill.)
       Mr. Campisi has been involved in all aspects of securities practice, including case
analysis for the firm’s numerous public pension fund and institutional investor clients. Mr.
Campisi recently represented institutional investors in the following securities class
actions: Kasper v. AAC Holdings, Inc. et al., 15-cv-923 (M.D. Tenn.) ($25 million
settlement); In re 2008 Fannie Mae Securities Litigation (08cv7831) (S.D.N.Y.) ($170
million settlement); In re Merrill Lynch & Co., Inc. Securities Derivative and ERISA
Litigation (07cv9633) (S.D.N.Y.) ($475 million settlement); and In re Sequenom, Inc.
Securities Litigation (S.D. Cal.) (09cv921) (more than $60 million in cash and stock
recovered).
       Mr. Campisi served as law clerk for Herbert J. Hutton, United States District Court
Judge for the Eastern District of Pennsylvania.
   Education:
       ▪   B.A., cum laude, Georgetown University (1996)
       ▪   J.D., summa cum laude, Villanova University School of Law (2000)
           Member of Law Review and Order of the Coif
   Bar affiliations and court admissions:
       ▪   Bar of the State of New York
       ▪   U.S. Courts of Appeals for the Ninth and Tenth Circuits
       ▪   U.S. District Courts for the Northern, Western, Southern and Eastern Districts
           of New York, and Western District of Tennessee
   Professional affiliations:
       ▪   Federal Bar Council
Mr. Campisi can be reached by email at: jcampisi@kaplanfox.com

       MELINDA CAMPBELL has been associated with Kaplan Fox since September
2004 and became a partner of the firm in 2012. She represents investors and institutions
in securities fraud class action litigation.


                                               19
      Mrs. Campbell currently represents the College of Applied Arts and Technology
Pension Plan in In re Vale S.A. Securities Litigation, No. 19-cv-526-RJD-SJB, and IWA
Forest Industry Pension Plan in In re Textron, Inc. Securities Litigation, 19-cv-7881
(S.D.N.Y.). Mrs. Campbell’s recent noteworthy cases include: Ollila v. Babcock & Wilcox
Enterprises, Inc., No. 3:17-CV-109 (W.D.N.C.), In re Eletrobras Secs. Litig., No. 15-cv-
5754 (S.D.N.Y.), and In re Bank of America Corp. Securities Litigation, MDL No. 2058
(S.D.N.Y.).
       Mrs. Campbell obtained her J.D. from the University of Pennsylvania Law School.
While attending law school, she successfully represented clients of the Civil Practice
Clinic of the University of Pennsylvania Law School, and provided pro bono legal services
through the Homeless Advocacy Project and the Southern Poverty Law Center.Mrs.
Campbell obtained her undergraduate degree from the University of Missouri (cum laude).
       Mrs. Campbell is a member in the Federal Courts Committee of the New York
County Lawyers Association and served as a panelist in a continuing legal education
course offered by the Committee concerning waiver of attorney-client privilege under
Federal Rule of Evidence 501. Additionally, Mrs. Campbell is a member of the American
Bar Association and the New York State Bar Association.
    Education:
       ▪      B.A., University of Missouri (2000)
       ▪      J.D., University of Pennsylvania Law School (2004)
    Bar affiliations and court admissions:
       ▪ Bar of the State of New York (2005)
       ▪      U.S. Courts of Appeals for the First, Second and Eleventh Circuits
       ▪      U.S. District Courts for the Southern and Eastern Districts of New York
    Professional affiliations:
       ▪      American Bar Association
       ▪      New York State Bar Association
       ▪      New York County Lawyers Association
Mrs. Campbell can be reached by email at: MCampbell@kaplanfox.co




                                               20
       MATTHEW P. McCAHILL was associated with Kaplan Fox from 2003 to 2005, re-
joined the firm in May 2013 and became a partner in 2016. He practices in the areas of
antitrust and securities litigation, as well as commercial litigation. From 2006 to early 2013,
Mr. McCahill was an associate at Berger & Montague, P.C. in Philadelphia. While focusing
on insurance and antitrust class action cases, including In re Payment Card Interchange
Fee and Merchant Discount Antitrust Litigation, MDL No. 1720 (E.D.N.Y.) and Ormond et
al. v. Anthem, Inc. et al., Case No. 1:05-cv-01908-TWP-TAB (N.D. Ind.) (related to the
demutualization of Anthem Insurance, which settled for $90 million in 2012), he also
represented corporations and bankruptcy trustees in commercial litigation involving claims
for breach of contract, breach of fiduciary duty and fraudulent conveyance.
       Mr. McCahill’s practice includes representation of plaintiffs opting out of class
actions. He has represented large retailers who opted out of the Payment Card class to
pursue their own antitrust actions against Visa and MasterCard challenging the networks’
merchant rules and their interchange (or “swipe”) fees. Among the merchants he and the
firm represent in that case are E-Z Mart Stores, Inc., Sunoco, LP (formerly known as Susser
Holdings Corp., operator of the Stripes® convenience store chain), Jacksons Food Stores,
Sheetz, Inc., Kum & Go, L.C., Einstein Noah Restaurant Group, Furniture Row, Inc. and
NPC International, Inc. (the world’s largest franchisee of Pizza Hut restaurants).
       Mr. McCahill is part of the Kaplan Fox team representing large grocery chains and
food distributors in In re Packaged Seafood Products Antitrust Litigation, MDL No. 2670
(S.D. Cal.), alleging price-fixing and other antitrust violations against the country’s largest
suppliers of packaged tuna, and In re Broiler Chicken Antitrust Litig., Master File No. 16-cv-
08637 (N.D. Ill.) against the country’s primary suppliers of chickens. He and other Kaplan
Fox lawyers also represented the Ohio Public Employees Retirement System in an
individual securities fraud action against Brazilian energy conglomerate Petrobras in In re
Petrobras Securities Litigation, Civ. Action No. 14-cv-9662 (JSR) (S.D.N.Y.).
       Mr. McCahill’s current and past involvement in class action litigation at Kaplan Fox
includes: In re Cast Iron Soil Pipe Antitrust Litigation, MDL No. 2508 (E.D. Tenn.), where
he represented a proposed class of direct purchasers of cast iron soil pipes and fittings in
an antitrust case against the Cast Iron Soil Pipe Institute, Charlotte Pipe & Foundry Co. and
McWane, Inc. and its subsidiaries; In re SandRidge Energy, Inc. Shareholder Derivative

                                              21
Litigation, No. CIV-13-102-W (W.D. Okla.) (partial settlement of $38 million); In re Neurontin
Antitrust Litigation, MDL No. 1479 (D.N.J.) (delayed-generic entry action brought by direct
purchasers of Pfizer’s drug Neurontin, which settled for $190 million following nearly 12
years of litigation).
       Every year since 2014, Mr. McCahill has been named a “New York Metro Super
Lawyer – Rising Star” in antitrust litigation, and was selected as a “Pennsylvania Super
Lawyer – Rising Star” (also in antitrust litigation) in 2012 and 2013. He is a member of the
American, Pennsylvania State, New York State and New York City bar associations. Mr.
McCahill’s pro bono efforts focus primarily on representing Marine Corps veterans in
benefits proceedings before the Veterans Administration.
   Education:
        ▪   B.A., History, summa cum laude, Rutgers College (2000)
        ▪   J.D., Fordham Law School (2003)
   Bar Affiliations and Court Admissions:
        ▪   Bars of the State of New York and the Commonwealth of Pennsylvania
        ▪   U.S. Court of Appeals for the Second Circuit
        ▪   U.S. District Courts for the Southern and Eastern Districts of New York and the
            Eastern District of Pennsylvania
   Professional Affiliations:
        ▪   American Bar Association
        ▪   New York State Bar Association
        ▪   Pennsylvania Bar Association
        ▪   Association of the Bar of the City of New York
Mr. McCahill can be reached by email at: mmccahill@kaplanfox.com


       DAVID A. STRAITE joined the New York office of Kaplan Fox in 2013. He focuses
on data privacy litigation, helping to protect consumer privacy in class actions against
Facebook, Google, Yahoo and others. Mr. Straite is a Certified Information Privacy
Professional (US Law) by the IAPP, and in 2012, M.I.T. Technology Review magazine
called Mr. Straite “something of a pioneer” in the field. Mr. Straite also protects investors in
securities, corporate governance, and hedge fund litigation. Prior to joining the firm, Mr.
Straite helped launch the US offices of London-based Stewarts Law LLP, where he was the
global head of investor protection litigation. Prior to Stewarts Law he worked in the Delaware
                                                22
office     of   Grant   &   Eisenhofer   and    the   New       York   office   of   Skadden   Arps.
Mr. Straite speaks frequently on topics related to both privacy and investor protection. Most
recently:

         January 2020: featured panelist, "Balancing Government Investigation and Class
         Action Following a Data Breach" seminar at the Southern District of New York,
         hosted by the Federal Bar Council and moderated by the Hon. Naomi Reice
         Buchwald.

         March 2018: featured panelist at the "Recent Developments in Cybersecurity and
         Data Privacy" seminar at the Southern District of New York, hosted by the Federal
         Bar Council and moderated by the late Hon. Deborah Batts.

         February 2017: featured panelist on the "Data Privacy and Article III Standing" panel
         at the Federal Bar Council's 2017 Winter Meeting along with Dean Erwin
         Chemerinsky and the Hon. Lorna Schofield.

         February 2016: featured speaker at the St. John's University "Cyber Law" CLE
         weekend.

         February 2013: featured panelist on the hedge fund panel at the February 6, 2013
         meeting of the National Association of Public Pension Attorneys in Washington, D.C.
         ("Structuring Investments - Do I get to Go to the Cayman Islands?")

         Mr. Straite is also an adjunct professor at Yeshiva University's Sy Syms School o of
         Business, teaching Business Law and Ethics for the Fall semester (2015, 2016, 2017,
         2019 and preparing for Fall 2020).

         Mr. Straite has co-authored Google and the Digital Privacy Perfect Storm in E-
         Commerce Law Reports (UK) (2013), authored Netherlands: Amsterdam Court of
         Appeal Approves Groundbreaking Global Settlements Under the Dutch Act on the
         Collective Settlement of Mass Claims, in The International Lawyer’s annual
         “International Legal Developments in Review” (2009), and was a contributing author
         for Maher M. Dabbah & K.P.E. Lasok, QC, Merger Control Worldwide (2005).

         Mr. Straite’s recent litigation experience includes:

         In re: Apple Inc. Device Performance Litigation, co-lead counsel for putative class of
         iPhone6, SE and 7 owners related to computer intrusion and trespass claims related
         to device throttling ($500 million nationwide settlement pending final approval);

         In re: Facebook Internet Tracking Litigation, co-lead counsel for putative class of
         Facebook subscribers related to post-logout tracking (achieved important victory in
         the Ninth Circuit in April 2020 establishing several new privacy laws);
         In re: Yahoo Mail Litigation, co-lead counsel for class related to Yahoo's former
         practice of scanning incoming and outgoing email for content (settlement approved
         August 2016);
                                                 23
    Rodriguez v. Universal Property & Casualty Ins. Co., co-lead counsel for a class of
    more than 600,000 consumers related to website security issue (first-ever data
    security class action challenging a security vulnerability before the breach;
    settlement approved July 2017);

    In re: CSO Hedge Fund Litigation, co-lead counsel for class of hedge fund investors
    ($13.5 million settlement approved January 2016; claiming investors recouped more
    than 50% of their losses).

    Education:
        ▪   B.A., Tulane University, Murphy Institute of Political Economy (1993)
        ▪   J.D., magna cum laude, Villanova University School of Law (1996),
            Managing Editor, Law Review and Order of the Coif

     Bar affiliations and court admissions:
        ▪   Bar of the State of New York (2000)
        ▪   Bar of the State of Delaware (2009)
        ▪   Bar of the State of Pennsylvania (1996)
        ▪   Bar of the State of New Jersey (1996)
        ▪   Bar of the District of Columbia (2008)
        ▪   U.S. District Courts for the Southern and Eastern Districts of New York;
            Eastern District of Pennsylvania; and the District of Delaware
        ▪   U.S. Courts of Appeals for the Second, Third and Ninth Circuits

     Professional affiliations:
        ▪   American Bar Association
        ▪   Section of Litigation (Privacy and Data Security Committee)
        ▪   Section of Business Law
        ▪   New York American Inn of Court (Master of the Bench)
            Internet Society (Member)
        ▪   International Association of Privacy Professionals (Member)
Mr. Straite can be reached by email at: dstraite@kaplanfox.com




                                          24
OF COUNSEL
       GARY L. SPECKS practices primarily in the area of complex antitrust litigation. He
has represented plaintiffs and class representatives at all levels of litigation, including
appeals to the U.S. Courts of Appeals and the U.S. Supreme Court. In addition, Mr.
Specks has represented clients in complex federal securities litigation, fraud litigation,
civil RICO litigation, and a variety of commercial litigation matters. Mr. Specks is resident
in the firm’s Chicago office.
       During 1983, Mr. Specks served as special assistant attorney general on antitrust
matters to Hon. Neil F. Hartigan, then Attorney General of the State of Illinois.
   Education:
       ▪       B.A., Northwestern University (1972)
       ▪       J.D., DePaul University College of Law (1975)
   Bar Affiliations and Court Admissions:
       ▪       Bar of the State of Illinois (1975)
       ▪       U.S. Courts of Appeals for the Third, Fifth, Seventh, Ninth and Tenth Circuits
       ▪       U.S. District Court for the Northern District of Illinois, including Trial Bar
   Professional Affiliations:
       ▪       American Bar Association
       ▪     Illinois Bar Association
           ▪ Chicago Bar Association
Mr. Specks can be reached by email at: GSpecks@kaplanfox.com

           W. MARK MCNAIR practices in the area of securities litigation with a special
 emphasis on institutional investor involvement. He associated with the firm in 2003, and
 is resident in Washington, D.C. Prior to entering private practice, he was an attorney at
 the Securities and Exchange Commission and the Municipal Securities Rulemaking
 Board.
    Education:
           ▪    B.A. with honors, University of Texas at Austin (1972)
           ▪    J.D. University of Texas at Austin (1975)
           ▪    L.L.M. (Securities) Georgetown University (1989)
 Mr. McNair can be reached at MMcnair@kaplanfox.com


                                                     25
       WILLIAM J. PINILIS practices in the areas of commercial, consumer and
securities class action litigation.
       He has been associated with Kaplan Fox since 1999, and is resident in the firm’s
New Jersey office.
       In addition to his work at the firm, Mr. Pinilis has served as an adjunct professor at
Seton Hall School of Law since 1995, and is a lecturer for the New Jersey Institute for
Continuing Legal Education. He has lectured on consumer fraud litigation and regularly
teaches the mandatory continuing legal education course Civil Trial Preparation.
       Mr. Pinilis is the author of “Work-Product Privilege Doctrine Clarified,” New Jersey
Lawyer, Aug. 2, 1999; “Consumer Fraud Act Permits Private Enforcement,” New Jersey
Law Journal, Aug. 23, 1993; “Lawyer-Politicians Should Be Sanctioned for Jeering
Judges,” New Jersey Law Journal, July 1, 1996; “No Complaint, No Memo – No Whistle-
Blower Suit,” New Jersey Law Journal, Sept. 16, 1996; and “The Lampf Decision: An
appropriate Period of Limitations?” New Jersey Trial Lawyer, May 1992.
   Education:
       ▪   B.A., Hobart College (1989)
       ▪   J.D., Benjamin Cardozo School of Law (1992)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the State of New Jersey (1992)
       ▪   Bar of the State of New York (1993)
       ▪   U.S. District Courts for the District of New Jersey, and the Southern and
           Eastern Districts of New York
   Professional Affiliations:
       ▪   Morris County Bar Association
       ▪    New Jersey Bar Association
▪           Graduate, Brennan Inn of Court
Mr. Pinilis can be reached by email at: WPinilis@kaplanfox.com

       JUSTIN B. FARAR joined Kaplan Fox in March 2008. He practices in the area of
securities and antitrust litigation with a special emphasis on institutional investor
involvement. He is located in the Los Angeles office. Prior to joining the firm, Mr. Farar
was a litigation associate at O’Melveny & Myers, LLP and clerked for the Honorable Kim
McLane Wardlaw on the Ninth Circuit Court of Appeals. Mr. Farar also formerly served

                                             26
as a Commissioner to the Los Angeles Convention and Exhibition Authority. Mr. Farar
served as an adjunct professor at USC Law School where he fought a course on class
actions.
   Education:
      ▪    J.D., order of the coif, University of Southern California Law School (2000)
      ▪    B.A., with honors, University of California, San Diego
   Bar Affiliations and Court Admissions:
      ▪    Bar of the State of California (2000)
      ▪    U.S. Court of Appeals for the Ninth Circuit (2000)
      ▪    U.S. District Court for the Central of California (2000)
   Awards:
      ▪    The American Society of Composers, Authors and Publishers’ Nathan Burkan
           Award Winner, 2000 for article titled “Is the Fair Use Defense Outdated?”
Mr. Farar can be reached by email at: JFarar@kaplanfox.com

      MATTHEW GEORGE is a complex litigation attorney at Kaplan Fox & Kilsheimer
LLP with a practice focused on data privacy, consumer protection, and employment/labor
cases. He has significant experience and expertise handling multidistrict litigation and
other coordinated proceedings in state and federal courts involving multiple parties and
complex discovery issues.
      Matthew has been a strong advocate for consumer and patient privacy. He has
served on court-appointed lead counsel teams in notable cutting-edge data breach and
information privacy cases against Target, Adobe, Yahoo!, and Horizon Healthcare. In
these and other cases he has worked with cybersecurity experts to gain technical
knowledge in data collection, management and protection. He was recently appointed to
the Plaintiffs’ Steering Committee in In re 21st Century Oncology Data Breach Litigation,
MDL No. 2737, pending in the Middle District of Florida.
      Matthew has also recovered unpaid overtime wages for thousands of workers
across the United States under state and federal law in over a dozen cases. His notable
recoveries include generating a $9.9 million settlement on behalf of retail employees and
winning a two-week arbitration representing misclassified account representatives
against a Fortune 500 company. Matthew has also recovered over $10 million for
employees in cases alleging violations of the WARN Act when the employees were not
                                             27
provided required notice before their terminations.
       He has also represented customers challenging deceptive business practices and
has worked to obtain significant recoveries in consumer fraud cases against companies
including Chase, Mercedes-Benz and The Ritz-Carlton. He currently represents
consumers in cases against HBO, Logitech, and Chipotle, among others. In addition to
representing plaintiffs in class action cases, Matthew has also represented institutional
clients including labor unions and conducted a risk management analysis for a multi-
national health and wellness consumer product corporation.
       Matthew has been selected by his peers as a “Rising Star” by Northern California
Super Lawyers each year from 2011-2014 and was chosen as a “Super Lawyer” in 2016,
the first year he was eligible for the distinction. He has been a regular speaker at industry
conventions and seminars on topics ranging from arbitration, expert discovery, settlement
strategies, and the rapidly changing field of privacy law.
   Education:
       ▪   B.A., Political Science and Criminal Justice, magna cum laude, Chapman
           University (2002)
       ▪   J.D., The University of Michigan Law School (2005)
   Publications and Speaking Engagements:
       ▪   Expert Depositions: Promoting Expertise and Limiting Exposure –Bridgeport
           Continuing Legal Education “Mastering the Deposition” Seminar (January
           2017)
       ▪   “How Viable Is the Prospect of Private Enforcement of Privacy Rights In The
           Age of Big Data? An Overview of Trends and developments In Privacy Class
           Actions” – Competition, The Journal of the Antitrust and Unfair Competition Law
           Section of the State Bar of California, Volume 24, No. 1 (Spring 2015)
       ▪   Panel Discussion of Sony Pictures Data Breach Cases – CNBC’s “Squawk On
           the Street” (December 2014)

       ▪   New and Developing Practice Areas – CAOC 53rd Annual Convention
           (November 2014)
       ▪   Privacy Law Symposium – University of California, Hastings College of the
           Law (April 2014)
       ▪   Update On the Target Data Breach Litigation – HarrisMartin Target Data

                                             28
            Breach MDL Conference (March 2014)
        ▪   Consumer Privacy Law – 8th Annual CAOC Class Action Seminar (February
            2014)
        ▪   Privacy Litigation and Management: Strategies For Protection and Litigation –
            Bridgeport Continuing Legal Education Seminar (December 2012)
        ▪   Class Action Settlement Strategies and Mechanics – 12th Annual Bridgeport
            Class Action Litigation & Management Conference (April 2012)
        ▪   Developments In the Arbitration of Wage and Hour Disputes – Bridgeport 2010
            Wage and Hour Conference (October 2010)
    Bar Affiliations and Court Admissions:
        ▪   Bar of the State of California
        ▪   U.S. District Courts for the Northern, Central, Southern and Eastern Districts of
            California, and the District of Colorado
        ▪   Ninth Circuit Court of Appeals
    Professional Affiliations:
        ▪   Bay Area Lawyers for Individual Freedom
        ▪   Consumer Attorneys of California (Diversity Committee)
        ▪   American Bar Association (Labor and Employment Section)
 Mr. George can be reached by email at: mgeorge@kaplanfox.com


 ASSOCIATES

       MARIO M. CHOI is a resident in the Oakland office and practices in the areas of
securities, antitrust, and consumer protection litigation.
       During law school, Mr. Choi interned for the Honorable Bruce M. Selya, U.S. Circuit
Judge for the U.S. Court of Appeals for the First Circuit. After law school, Mr. Choi clerked
for the Honorable Richard B. Lowe, III, in the Commercial Division of the New York Supreme
Court, New York County. Prior to joining the firm, Mr. Choi was at Pryor Cashman LLP.
       Mr. Choi is actively involved in the community, including serving as a Judge Pro Tem
for the San Francisco Superior Court and on the boards of various non-profit organizations
in the Bay Area. For his work, Mr. Choi was elected as a Fellow of the American Bar
Foundation.


                                              29
   Education:
      ▪       B.A., Boston University
      ▪       M.A., Columbia University
      ▪       J.D., Northeastern University
   Bar Affiliations and Court Admissions:
      ▪       Bar of the State of New York
      ▪       Bar of the State of California
      ▪       U.S. Courts of Appeals for the Eighth and Ninth Circuits
      ▪       U.S. District Courts for the Northern, Southern and Central Districts of California
              and the Southern District of New York
   Professional Affiliations:
      ▪       American Bar Association
      ▪       Asian American Bar Association – Bay Area
      ▪       Bar Association of San Francisco
      ▪       Federal Bar Association
Mr. Choi can be reached by email at: mchoi@kaplanfox.com


       PAMELA MAYER has been associated with Kaplan Fox since February 2009.
She practices in the area of securities litigation.
       Prior to joining Kaplan Fox, Ms. Mayer was a securities investigation and litigation
attorney for a multinational investment bank. Utilizing her combined legal and business
background, including her M.B.A., Ms. Mayer focuses on the research and analysis of
securities claims on behalf of our firm’s individual and institutional clients and is dedicated
full-time to the firm’s Portfolio Monitoring and Case Evaluation Program. Ms. Mayer also
has substantial litigation experience in the area of intellectual property.
    Education:
       ▪ B.S., The University of Rochester
       ▪ J.D., The George Washington University
          ▪    M.B.A., Finance, The University of Michigan
    Bar Affiliations and Court Admissions:
          ▪    Bar of the State of New York
          ▪    U.S. District Courts for the Southern and Eastern Districts of New York


                                                 30
   Professional Affiliations:
       ▪   New York State Bar Association
Ms. Mayer can be reached by email at: pmayer@kaplanfox.com

       AARON L. SCHWARTZ has been an associate with Kaplan Fox since July 2017.
His practice focuses on antitrust, consumer protection, and securities litigation.
       Prior to joining the firm, Mr. Schwartz was a Deputy Attorney General in the
Pennsylvania Office of Attorney General, Antitrust Section. As a Deputy Attorney General,
Mr. Schwartz conducted investigations, sued to enjoin anticompetitive corporate mergers,
and prosecuted pharmaceutical product-hopping schemes, market allocation schemes,
and unfair trade practices. Specifically, Mr. Schwartz represented the Commonwealth in
FTC v. Penn State Hershey Medical Center, No. 1-15-cv-02362 (M.D. Pa.) and U.S. v.
Aetna Inc., 1:16-cv-01494 (D.D.C.).

       Since joining the firm, Mr. Schwartz has continued to advocate for consumer rights,
serving on court-appointed lead counsel teams in notable consumer protection matters,
including against Apple Inc. and Avis-Budget Group. Mr. Schwartz has also developed a
securities and shareholder practice, and currently represents public pension funds and
institutional clients in matters concerning securities fraud and breach of fiduciary duties.
   Education:
       ▪   B.A., University of Wisconsin—Madison (2009)
       ▪   J.D., The Pennsylvania State University—The Dickinson School of Law (2014)
   Bar Affiliations and Court Admissions:
       ▪   Bar of the Commonwealth of Pennsylvania
       ▪   U.S. Court of Appeals for the Third Circuit
       ▪   U.S. District Courts for the Eastern, Middle, and Western Districts of
           Pennsylvania
   Professional Affiliations:
       ▪   Pennsylvania Bar Association
       ▪   American Bar Association
   Publications
       ▪   Effective Merger Enforcement: Is it Time for a Retrospective Study on Cross-
           Market Provider Transactions, A.B.A., Section of Antitrust Law, 8 State
           Enforcement Committee Newsletter 4, 10 (Spring 2017).

                                             31
 Mr. Schwartz can be reached by email at: aschwartz@kaplanfox.com

         JASON A. URIS is an associate in the firm’s New York office. He practices in the
areas of securities, antitrust, and consumer litigation. Mr. Uris is currently involved in
several litigations, including In re: Keurig Green Mountain Single-Serve Coffee Antitrust
Litigation, 14-md-2542 (S.D.N.Y.); Lewis v. YRC Worldwide Inc., et al., 19-cv-00001
(N.D.N.Y.); and In re Twitter, Inc. Securities Litigation, Civil Action 4:19-7149-YRG (N.D.
Cal.).
         Mr. Uris was also a member of the teams that litigated the following cases:
Milbeck v. Truecar, Inc. et al., 18-cv-2612 (C.D. Cal.) ($28.25 million settlement); Kasper
v. AAC Holdings, Inc., et al. (M.D. Tenn.) ($25 million settlement); In re SandRidge
Energy, Inc. Shareholder Derivative Litigation, No. CIV-13-102-W (W.D. Okla.) (partial
settlement of $38 million); In re Cast Iron Soil Pipe Antitrust Litigation, MDL No. 2508
(E.D. Tenn.) ($30 million settlement); and In re: CSO Hedge Fund Litigation ($13.5 million
settlement).
    Education:
         ▪   B.A., cum laude, Boston University (2011)
         ▪   J.D., Fordham University School of Law (2014)
    Bar Affiliations and Court Admissions:
         ▪   Bar of the State of New York (2015)
         ▪   U.S. District Courts for the Southern and Eastern Districts of New York
    Professional Affiliations:
         ▪   New York State Bar Association
 Mr. Uris can be reached by email at: juris@kaplanfox.com




                                              32
